

Exhibit 10.1


DESCRIPTION OF DIRECTORS AND
NAMED EXECUTIVE OFFICERS COMPENSATION


In accordance with the “Frequently Asked Questions” bulletin posted by the staff
of the Division of Corporation Finance of the Securities and Exchange Commission
on November 23, 2004 on the Securities and Exchange Commission’s website, we are
disclosing the following information that the Securities and Exchange Commission
may deem to be material definitive agreements with our directors and executive
officers.


Bancorp does not compensate its directors.  Each director of Bancorp is also a
director of the Bank.  Meetings of the directors of Bancorp are held immediately
before or after meetings of the directors of the Bank. In 2008, non-employee
directors of the Bank will receive $2,300 per attended meeting, with the
Vice-Chairman receiving $5,500 per attended meeting. In addition, each
non-employee committee member will receive the following: $300 per Compliance
Committee meeting; $625 per Audit and Examining Committee meeting; $880 per
Compensation Committee meeting; $800 per Corporate Governance Committee meeting;
and $880 per Audit and Examining Committee meeting.  The Chairman of the
committees will receive a fee of up to $270 per committee meeting.  The Board
members receive no additional compensation for acting as the Nominating
Committee.
 
We have not entered into employment agreements with any of the executive
officers, who are employed on an at-will basis.  In 2008, the Bank’s executive
officers will earn the annual base salaries set forth opposite their names below
and will be entitled to a bonus, if any, as determined by the Compensation
Committee:


Name
Title
2008 Salary   
Alan J. Hyatt
President and Chief Executive Officer
$325,000   
S. Scott Kirkley
Executive Vice President, Secretary and Treasurer
$245,000   
Thomas G. Bevivino
Executive Vice President and Chief Financial Officer
$179,000   



The executive officers are entitled to participate in the Bank’s 401(k) Plan and
in an Employee Stock Ownership Plan.  The Bank makes a matching contribution of
50% of each executive officer’s 401(k) Plan contribution up to 6% of such
executive officer’s salary, and an additional non-matching contribution at the
discretion of the Board of Directors.  In addition, the Bank pays the health
insurance premiums for Mr. Kirkley and Mr. Bevivino.





 
 

--------------------------------------------------------------------------------

 
